Opinion by
Rhodes, P. J.,
This is an appeal by wife-plaintiff from an order of the County Court of Philadelphia awarding her $26 per week to be paid by defendant for the support of their two minor children. The wife-plaintiff contends that the court’s order should have been $28.50 per week.
The amount of a support order is within the discretion of the hearing court and will not be disturbed on appeal unless an abuse of discretion be shown. Com. ex rel. Marvin v. Marvin, 193 Pa. Superior Ct. 179, *37180, 164 A. 2d 128. A review of the record does not disclose any abuse of discretion on the part of the court below in this case.
The order is affirmed.